United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Nashville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0596
Issued: August 6, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 26, 2018 appellant, through counsel, filed a timely appeal from an October 13,
2017 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).2 Pursuant
to the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
The Board notes that counsel did not appeal from OWCP’s August 8, 2017 merit decision, which denied
appellant’s occupational disease claim because he failed to establish causal relationship. Counsel only appealed the
October 13, 2017 nonmerit decision denying reconsideration. Therefore, the Board will not consider the August 8,
2017 merit decision on appeal. See 20 C.F.R. § 501.3.
3

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On July 18, 2016 appellant, then a 48-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that his “knees were bone on bone and became to the point of having
to be replaced” due to factors of his federal employment. He indicated that he previously had
surgeries on both knees and that he had a letter from his doctor opining that it was job related.
Appellant first became aware of his condition in 2006 or 2007 and first realized it was employment
related on February 25, 2016. He stopped work on April 5, 2016.
OWCP received a July 20, 2016 duty status report (Form CA-17) from an unknown
provider who indicated that appellant could work with specified restrictions and included a
notation, which is mostly illegible.
Appellant recounted in a statement dated August 11, 2016 that in 2003 he had right knee
surgery while working for the employing establishment, but he did not file a workers’
compensation claim. He related that in 2006/2007 he had left knee surgery, which was accepted
as work related by OWCP. Appellant indicated that he was filing the current claim because on
April 5, 2016 he had double knee replacement surgery and he believed the surgery was a result of
his work for the employing establishment. He described his employment duties as park and loop
delivery routes, “hopping for business,” curb side, and standing for cluster boxes. Appellant noted
that the long-life vehicle (LLV) was cramped for taller people while driving. He further related
that his route had many apartments that required hopping and climbing stairs.
In an August 18, 2016 development letter, OWCP acknowledged receipt of appellant’s
claim and the accompanying evidence. It advised him of the need for medical evidence in support
of his claim. OWCP also provided appellant a factual questionnaire to complete and return. It
afforded him 30 days to submit the requested medical evidence and factual information.
OWCP received an attending physician’s report (Form CA-20) dated August 9, 2016 by
Dr. William Beauchamp, an orthopedic surgeon, who noted a diagnosis of osteoarthritis of the
knee. He checked a box marked “yes” indicating that he believed the diagnosed condition was
caused or aggravated by the employment activity. Dr. Beauchamp indicated that appellant
underwent bilateral total knee arthroplasty.
On September 2, 2016 OWCP received appellant’s response to its development letter.
Appellant related that his job duties included standing to case mail, lifting tubs and bundles of mail
from the floor to the ledge of the case, lifting parcels weighing up to 70 pounds, and loading and
unloading a hamper for 1 to 2½ hours per day. He indicated that for 5 to 6 hours per day he
delivered mail, which required sitting, driving, hopping in and out of the mail truck to deliver mail
inside a business and parcels or accountable mail to a customer’s door, moving trays of mail
weighing 10 to 50 pounds, and climbing in and out of the back to retrieve parcels for delivery.
Appellant further noted that for 45 minutes to 1 hour per day he walked and hopped apartment

2

complexes, climbing two flights of stairs to deliver parcels. He explained that he had very little to
no activities outside of his federal employment due to the pain he experienced for several years.
Appellant also clarified that he was claiming an occupational disease. He reported that the problem
he had and the lead up to the surgery on April 5, 2015 began around the time of injury of his 2007
claim. Appellant provided a city letter carrier position description.
By decision dated September 27, 2016, OWCP denied appellant’s occupational disease
claim. It accepted his employment duties as a city letter carrier and the diagnosis of bilateral knee
osteoarthritis, but denied his claim because the medical evidence submitted was insufficient to
establish that his current bilateral knee condition was causally related to his federal employment
duties.
On November 21, 2016 appellant requested reconsideration.
In a November 16, 2016 letter, Dr. Beauchamp related that appellant was his patient who
required bilateral knee replacement. He opined that appellant’s condition of bilateral advanced
knee arthritis was consistent with and caused by the repetitive activities of his employment.
By decision dated December 28, 2016, OWCP denied modification of the September 27,
2016 decision.
On June 26, 2017 appellant again requested reconsideration.
In a June 19, 2017 letter, Dr. Beauchamp indicated that appellant’s job as a city letter
carrier required prolonged standing for two to four hours casing mail, lifting packages, prolonged
walking, delivering mail, climbing multiple flights of stairs, and climbing in and out of postal
vehicles. He noted that appellant had been performing these duties for upwards of 8 to 10 hours a
day for five to six days a week since August 2001. Dr. Beauchamp reported that “prior
arthroscopic surgery on both knees along with his Postal Service job requirements have contributed
and resulted in bilateral knee degeneration and subsequent knee arthroplasty.”
By decision dated August 8, 2017, OWCP denied modification of the December 28, 2016
decision.
On October 10, 2017 appellant requested reconsideration. No additional evidence was
received by OWCP.
By decision dated October 13, 2017, OWCP denied appellant’s request for reconsideration
of the merits of his claim under 5 U.S.C. § 8128(a).

3

LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application.4
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted a
specific point of law; (2) advances a relevant legal argument not previously considered by OWCP;
or (3) constitutes relevant and pertinent new evidence not previously considered by OWCP.5
A request for reconsideration must also be received by OWCP within one year of the date
of OWCP’s decision for which review is sought.6 If OWCP chooses to grant reconsideration, it
reopens and reviews the case on its merits.7 If the request is timely, but fails to meet at least one
of the requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.8
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim.
Appellant did not submit any additional argument or evidence along with his October 10,
2017 reconsideration request. Accordingly, the Board finds that appellant has not shown that
OWCP erroneously applied or interpreted a specific point of law. Moreover, appellant has not
advanced a relevant legal argument not previously considered by OWCP or submitted relevant and
pertinent new evidence not previously considered by OWCP. The Board finds, therefore, that
appellant has not met any of the regulatory requirements under 20 C.F.R. § 10.606(b)(3) and
OWCP properly denied his request for reconsideration of the merits of his claim under 20 C.F.R.
§ 10.608.9

4

5 U.S.C. § 8128(a); see also D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).

5

20 C.F.R. § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
6

20 C.F.R. § 10.607(a).

7

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

8

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

9
A.K., Docket No. 09-2032 (issued August 3, 2010); M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB
630 (2006).

4

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the October 13, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 6, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

